04/21/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0148


                                      DA 20-0148
                                   _________________



IN THE MATTER OF:

M.J.D.,                                                           ORDER

             A Youth in Need of Care.


                                   _________________

       Upon consideration of Appellant’s motion for an extension of time to produce
transcripts on appeal, and good cause appearing,
       IT IS HEREBY ORDERED that Court Reporter Kim D. Anderson is granted an
extension of time to and including June 1, 2020, within which to prepare, file, and service
the transcripts requested on appeal.
       No further extensions will be granted.
       The Clerk shall serve a copy of this Order upon the District Court and the Court
Reporter.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   April 21 2020